                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT WINCHESTER

BLAKE CRETACCI,                                  )
                                                 )
       Plaintiff                                 )          No. 4:19-cv-00055-SKL
                                                 )
v.                                               )
                                                 )
MATTHEW HARE, et al.,                            )
                                                 )
       Defendants.                               )

                               MEMORANDUM AND ORDER

       This is a civil rights action filed pursuant to 42 U.S.C. § 1983. Plaintiff Blake Cretacci

alleges that, on August 18, 2018, he was assaulted by five guards (Defendants Matthew Hare,

Tristan Collins, Steven Qualls, Joshua Thomas, and Cody Duke; collectively, “Defendants”) while

he was a pretrial detainee at the Coffee County Jail. He claims Defendants used excessive force

in violation of his rights under the Fourteenth Amendment to the United States Constitution. The

Court previously dismissed all of Plaintiff’s claims against Coffee County, Tennessee [Doc. 54].

       Currently before the Court is Defendants’ motion in limine [Doc. 59 (motion) & Doc. 60

(supporting brief)], encompassing seven in limine requests. Plaintiff filed a response1 [Doc. 66].

Defendants did not file a reply, and the time for doing so has passed. See E.D. Tenn. L.R. 7.1.

This matter is now ripe.




1
  Plaintiff’s response was due on Friday, March 12, 2021, but was not filed until Monday, March
15, 2021. Defendants did not file a reply or otherwise object to the Court’s consideration of the
untimely response. Accordingly, the Court did consider it in ruling on Defendants’ motion in
limine.


Case 4:19-cv-00055-SKL Document 73 Filed 04/06/21 Page 1 of 11 PageID #: 1091
I.     References to the Lost/Deleted Video of the Incident

       As the Court discussed in more detail in its prior Memorandum and Order on Plaintiff’s

motion for spoliation sanctions [Doc. 53], there appears to be no dispute that functioning video

cameras were filming the area where the August 18, 2018 incident took place. The Court may

refer to a “video” of the incident, but acknowledges there is no proof in the record regarding what,

if anything, was ever recorded in the first place. Plaintiff requested that the video footage be

preserved shortly after the incident, and counsel for Plaintiff reiterated that request in a letter to

appropriate authorities within 30 days. Nevertheless, no footage of the incident was preserved or

produced, and Coffee County admits the video evidence does not exist. Plaintiff sought sanctions

in the form of a default judgment against Coffee County for the deletion/lack of preservation of

the video, and the Court denied that request finding Plaintiff did not show that Coffee County

deleted the video with the intent to deprive Plaintiff of its use in litigation, a necessary showing

for such a severe sanction [id. at Page ID # 785].

       In their first request in limine, Defendants ask the Court to exclude any reference to the

lost/deleted video of the incident because such information would be irrelevant, misleading,

confusing, and unfairly prejudicial to Defendants pursuant to Rules 401, 402, and 403 of the

Federal Rules of Evidence [Doc. 60 at Page ID # 820-22]. Defendants emphasize Plaintiff did not

seek spoilation sanctions against them and has presented no proof they played any role in the

deletion of the video, and they argue that “with Coffee County already dismissed from this action,

any reference to the video at the trial of the officers would only confuse the issues and mislead the

jury.” [Id. at Page ID # 821]. Defendants reiterate they would be unfairly prejudiced because they

“had no culpability for the loss of the video.” [Id. at Page ID # 822].




                                                  2

Case 4:19-cv-00055-SKL Document 73 Filed 04/06/21 Page 2 of 11 PageID #: 1092
       Plaintiff argues that his request to preserve the video is relevant because it shows his state

of mind. He points out that Defendants claim he assaulted them first and that his aggressive and

violent actions are what prompted their use of force. He argues that if he “were truly guilty,

requesting the video would have been preserving evidence of his own guilt,” which could have

been used against him in disciplinary proceedings, criminal court, or in the instant lawsuit [Doc.

66 at Page ID # 1038]. He also argues Defendants’ alleged failure to request preservation of the

video is probative of their credibility. Defendants did not file a reply to address these arguments.

       Plaintiff’s requests for preservation of the video could be somewhat probative of a central

issue in this case as a reasonable juror could infer that Plaintiff requested the video because he

believed it would corroborate his version of events, making his version potentially more credible.

The fact that the video was deleted/not preserved by Coffee County, however, is not probative of

Defendants’ credibility.    Moreover, Defendants’ alleged failure to make efforts to request

preservation of the video is not relevant to their credibility. For one thing, there is no proof

Defendants even considered whether a video existed. Thus, a pertinent question is whether any

prejudice to Defendants associated with Coffee County’s failure to preserve the video substantially

outweighs the probative value to Plaintiff’s claims associated with the fact that he and his lawyer

requested preservation of the video.

       Significantly, Defendants do not articulate any particular theory of prejudice or confusion

or even reply to Plaintiff’s arguments. Instead, they note the Court held in its Order on the

sanctions motion that they asserted they had no role in, or knowledge of, the deletion of the video,

and that Plaintiff did not contend otherwise. The cases they cite in support of the in limine request

relate to sanctions for spoliation of evidence. But permitting some limited reference to Plaintiff’s

requests to preserve the video and the County’s failure to preserve the video is not the equivalent



                                                 3

Case 4:19-cv-00055-SKL Document 73 Filed 04/06/21 Page 3 of 11 PageID #: 1093
of the sanction of an adverse inference instruction. See, e.g., Sterns v. Shammas, No. 12-CV-5210,

2015 WL 4530473, at *14 (E.D.N.Y. July 27, 2015) (permitting plaintiff in § 1983 action to “bring

to the jury’s attention” that a portion of a relevant video recording was missing, but declining to

give adverse inference jury instruction where plaintiff failed to show individual officers were

culpable for video’s destruction).

       Accordingly, and in the absence of a showing of prejudice, the request in limine to exclude

reference to the video is DENIED. To mitigate any possible prejudice to Defendants, however,

the Court will provide a curative instruction upon request at the introduction of any evidence about

the unpreserved video. The parties are ordered to confer and attempt to agree on an appropriate

instruction to convey to the jury that a video existed, Plaintiff and his attorney made two timely

requests to Coffee County that the video be preserved, the video was not preserved by Coffee

County as it should have been, and Defendants have not been shown to have played any role

whatsoever in the failure to preserve the video. The parties are ORDERED to submit their

proposed curative instruction to the Court SEVEN days prior to trial.

II.    Any Reference to Coffee County’s Customs, Policies, and Practices

       In their second in limine request, Defendants ask the Court to exclude “any reference to

Coffee County’s customs, policies and practices.” [Doc. 60 at Page ID # 822]. Defendants argue

that because Plaintiff’s claims against Coffee County have been dismissed on summary judgment,

references to the County’s customs, policies, and practices “would be irrelevant and unfairly

prejudicial pursuant to F.R.E. 401-403.” [Id.].

       Plaintiff argues the motion should be denied because jail policies and customs could be

relevant to show Defendants’ motive, knowledge, and opportunity. As an example, Plaintiff

claims deposition testimony from Sheriff Chad Partin (who took office shortly after the incident



                                                  4

Case 4:19-cv-00055-SKL Document 73 Filed 04/06/21 Page 4 of 11 PageID #: 1094
between Plaintiff and Defendants) is relevant to these issues. Plaintiff characterizes Sheriff

Partin’s deposition testimony as indicating that, when the incident between Plaintiff and

Defendants took place, “there was no system in place for investigating excessive force by the

guards.” [Doc. 66 at Page ID # 1041]. Defendants did not file a reply to address Plaintiff’s

arguments or Sheriff Partin’s testimony.

       First, the Court finds Plaintiff has plainly mischaracterized the portion of Sheriff Partin’s

testimony he cites. The pages Plaintiff cites reflect that Sheriff Partin testified in his deposition

that there was no formal “internal affairs” department prior to his taking office, and that he created

one to address an “onslaught of pending lawsuits on the department,” and to “mitigate the problems

moving forward and to better our department.” [Doc. 40-2 at Page ID # 225-26]. His testimony

on the pages Plaintiff cites does not reflect there was no system for investigating excessive force.

As a result, Defendants’ request in limine is GRANTED to the extent it seeks to exclude argument

or other characterization of Sheriff Partin’s deposition testimony as indicating “there was no

system in place for investigating excessive force by the guards.”

         Second, as discussed in greater detail regarding Defendants’ fifth in limine request,

Defendants’ subjective motives are not relevant for evaluating a Fourteenth Amendment excessive

force claim. The motion is therefore GRANTED to the extent Plaintiff intends to offer the policies

and customs for this purpose.

       In all other respects, the motion is overbroad and is DENIED. Defendants are asking to

exclude any reference to jail customs or policies. Rather than excluding such a broad category of

evidence, the Court will deal with questions of admissibility as they arise. Sperberg v. Goodyear

Tire & Rubber Co., 519 F.2d 708, 712 (6th Cir. 1975) (“Orders in limine which exclude broad

categories of evidence should rarely be employed. A better practice is to deal with questions of



                                                  5

Case 4:19-cv-00055-SKL Document 73 Filed 04/06/21 Page 5 of 11 PageID #: 1095
admissibility as they arise.”). As such, Defendants’ second in limine request is GRANTED IN

PART AND DENIED IN PART as stated herein.

III.    Defendants’ Personnel, Hiring and Training Files

        In their third in limine request, Defendants seek to exclude “any reference to the personnel

or training files of the defendant officers.” [Doc. 60 at Page ID # 823]. Defendants argue that

because the claims against Coffee County have been dismissed, their “work, training, hiring and

disciplinary histories, as contained in their personnel files, are no longer relevant to the remaining

issue of whether or not each of the defendant officers employed excessive force on plaintiff during

the incident subject of this action.” [Id.]. Defendants also point out that the personnel files of four

of the five Defendants contain references to alleged prior bad acts, which Defendants contend are

“irrelevant and unfairly prejudicial.” [Id.].

        Plaintiff responds that he “does not presently see much use” for the personnel files, except

to the extent that Defendants themselves “bring up their own training, experience, and service

records,” and to address other instances of alleged excessive force by Defendant Hare [Doc. 66 at

Page ID # 1046-47]. As discussed below, the Court is holding in abeyance its determination

regarding the admissibility of evidence concerning previous uses of force by Defendant Hare. That

holding applies to any evidence concerning previous uses of force by Defendant Hare in his

personnel file. The motion is DENIED to the extent Plaintiff intends to rely on evidence in the

personnel files as impeachment evidence should Defendants’ place their training, experience, and

service records in issue. The motion is GRANTED in all other respects.

        Accordingly, Defendants’ third in limine request is GRANTED IN PART, DENIED IN

PART, AND HELD IN ABEYANCE IN PART.




                                                  6

Case 4:19-cv-00055-SKL Document 73 Filed 04/06/21 Page 6 of 11 PageID #: 1096
IV.     Plaintiff’s Evidence, Testimony or Statements Regarding Medical Records and
        Medical Diagnosis of Plaintiff’s Alleged Injuries

        Defendants’ fourth in limine request relates to Plaintiffs’ medical proof, or lack thereof.

Defendants concede Plaintiff “can testify as to how he felt during and as a result of the subject

incident (i.e., ‘My neck hurts.’),” but they contend Plaintiff “should not be permitted to testify as

to his believed medical condition, diagnosis, treatment, and/or statements allegedly made by any

medical provider (i.e., ‘The doctor told me I had a concussion’).” [Doc. 60 at Page ID # 825].

According to Defendants, Plaintiff has not identified any medical records he intends to introduce

at trial or disclosed any “qualified witness who could testify as to the extent and nature of his

alleged injuries, diagnosis, causation, prognosis, or the like.” [Id.].

        Plaintiff’s response does not address Defendants’ fourth request in limine. The Court

deems the failure to respond as a waiver of any opposition to the requested relief pursuant to E.D.

Tenn. L.R. 7.2. Accordingly, Defendants’ fourth request in limine is GRANTED as unopposed.

V.      Evidence of Other Uses of Force

        In their fifth request in limine, Defendants seek to exclude testimony or other evidence

(including but not limited to video evidence) “about any allegations of use of force or grievances

related to the alleged use of force upon plaintiff or other inmates by Coffee County Jail officers

either prior or subsequent to the August 18, 2018 incident alleged in this case.” [Id. at Page ID

# 826 (emphasis in original)]. Defendants specifically address video evidence and various

grievances regarding incidents that occurred on September 29, 2015 during a “peaceful riot”; a

grievance dated October 5, 2016, filed by inmate Douglas Christian; a grievance dated January 14,

2017, filed by Plaintiff; a grievance dated February 7, 2017, filed by inmate Jeremiah Allsopp; and

a grievance dated August 29, 2017, filed by inmate Allsopp and involving Defendant Hare.




                                                   7

Case 4:19-cv-00055-SKL Document 73 Filed 04/06/21 Page 7 of 11 PageID #: 1097
Defendants argue “[n]one of these other allegations about use of force should be allowed under

F.R.E. 402, 403, and 404.” [Id.].

       Of the specific incidents Defendants list, Plaintiff addresses only the August 29, 2017

incident between inmate Allsopp and Defendant Hare. Plaintiff also discusses other incidents not

listed in Defendants’ brief, including: an August 10, 2017 incident between Defendant Hare and

Johnny Brooks; a September 15, 2017 incident between Defendant Hare and inmate Robert

Chrisman; and a March 27, 2018 incident between Defendant Hare and inmate Clifton Pruitt.

       To the extent Defendants seek to exclude any references to any other incidents involving

the alleged use of force by Defendants against inmates at the Coffee County Jail, the Court finds

the motion is overbroad and it is DENIED.

       The motion is GRANTED as unopposed as to the evidence listed in Defendants’ motion

that Plaintiff did not address in his response. The Court deems the failure to respond to this aspect

of the motion as a waiver of any opposition to the requested relief pursuant to Eastern District of

Tennessee Local Rule 7.2. Accordingly, the grievances and video relating to the incident(s) that

occurred on September 29, 2015, are excluded from trial, as are the grievances relating to incidents

that occurred on October 5, 2016; January 14, 2017; and February 7, 2017.

       This leaves the incidents Plaintiff lists in his response, all of which involved allegations

against Defendant Hare. Plaintiff’s primary argument is that evidence of these other incidents is

relevant to show that Defendant Hare’s motive for assaulting Plaintiff was simply Plaintiff’s

“verbal disrespect,” not any physical provocation [Doc. 66 at Page ID # 1042].

       Evidence of these incidents is not admissible to show Defendant Hare has a particular

character trait and that he acted in conformity with that character train during his altercation with

Plaintiff on August 18, 2018. See Fed. R. Evid. 404(b). However, as Plaintiff argues, proof of



                                                 8

Case 4:19-cv-00055-SKL Document 73 Filed 04/06/21 Page 8 of 11 PageID #: 1098
these incidents may be relevant for some other purpose, “such as proving motive, opportunity,

intent, preparation, plan, knowledge, identity, absence of mistake, or lack of accident.” Id.

       An officer’s underlying motivation or intent is typically irrelevant for purposes of a pretrial

detainee’s claim of excessive force. As the Supreme Court held in Kingsley v. Hendrickson, 576

U.S. 389, 398 (2015), “the appropriate standard for a pretrial detainee’s excessive force claim is

solely an objective one.” In “assessing objective reasonableness, we look to the reasonableness of

the force in light of the totality of the circumstances confronting the defendants, and not to the

underlying intent or motivation of the defendants.” Evans v. Plummer, 687 F. App’x 434, 440 (6th

Cir. 2017) (quotation marks and citation omitted). “An officer’s evil intentions will not make a

[constitutional] violation out of an objectively reasonable use of force; nor will an officer’s good

intentions make an objectively unreasonable use of force constitutional.” Graham v. Connor, 490

U.S. 386, 397 (1989) (citations omitted); see also Franklin v. Messmer, 111 F. App’x 386, 388

(6th Cir. 2004) (“As Franklin wanted to enter Messmer’s prior conduct to demonstrate his

underlying intent in arrests, i.e., his propensity for excessive force, the evidence was properly

excluded.” (citation omitted)). Accordingly, Plaintiff may not offer the evidence to show motive.

       Plaintiff also argues that evidence concerning the prior incidents is relevant to show

Defendant Hare’s “knowledge that no punishment would likely result from using force on an

inmate who has mouthed off,” and to show “the resulting opportunity, by all the guards, to engage

in violence [against inmates] freely.” [Doc. 66 at Page ID # 1045].

       The Court is not convinced evidence of the other incidents is probative of these issues, or

that any probative value is not substantially outweighed by the prejudicial effect of allowing proof

regarding the other incidents. See United States v. Jenkins, 345 F.3d 928, 937 (6th Cir. 2003)

(describing three-step process for determining admissibility under Rule 404(b) (citations



                                                 9

Case 4:19-cv-00055-SKL Document 73 Filed 04/06/21 Page 9 of 11 PageID #: 1099
omitted)). See Helfrich v. Lakeside Park Police Dep’t, 497 F. App’x 500, 507 (6th Cir. 2012)

(affirming the exclusion of proposed bad-act evidence that “would go to prove” the defendant

officer “is the sort of person who would unjustifiably tase someone, which tends to show that his

tasing of [the plaintiff] is also unjustified”); see also Simmons v. Napier, 626 F. App’x 129, 134-

35 (6th Cir. 2015) (affirming exclusion of evidence of past misconduct offered to show defendant

officer “acted with intent and a lack of mistake and/or accident in acting aggressively toward

[Simmons] in the course of his arrest”).

       Moreover, the Court previously held that the evidence regarding the March 27, 2018

incident demonstrates Defendant Hare was found by his supervisors to have used excessive force

against inmate Pruitt, and that Defendant Hare was disciplined [Doc. 54 at Page ID # 799-800].

The Court found Plaintiff’s interpretation of Defendant Hare’s punishment as “minor” was not

supported by the record. The Court also noted no prisoner complaints were filed regarding the

August 10, and September 15, 2017, incidents. As such, these incidents do not appear to be

relevant to show any knowledge/opportunity for Defendants to engage in violence against inmates

with impunity.

       Nevertheless, in the absence of any argument from Defendants on the issue, the Court will

HOLD Defendants’ fifth request in limine IN ABEYANCE as to proof regarding the incidents

identified by Plaintiff (the August 10, 2017 incident; the August 29, 2017 incident; the September

15, 2017 incident; and the March 27, 2018 incident). If Plaintiff wishes to attempt to introduce

said evidence at trial for a reason not addressed herein, he is ORDERED to first raise the issue

with the Court outside the presence of the jury.




                                                   10

Case 4:19-cv-00055-SKL Document 73 Filed 04/06/21 Page 10 of 11 PageID #: 1100
VI.    Evidence of Plaintiff’s Other Grievances

       In their sixth request in limine, Defendants seek to exclude certain grievances and medical

requests Plaintiff made while housed at the Coffee County jail, and any related testimony.

Defendants assert the grievances and medical requests they seek to exclude are unrelated to the

August 18, 2018 incident that is the subject of this lawsuit, and they are not otherwise relevant

under Federal Rule of Evidence 402. Plaintiff did not respond to this in limine request and the

Court deems the failure to respond to this aspect of the motion as a waiver of any opposition to the

requested relief pursuant to E.D. Tenn. L.R. 7.2. Accordingly, it is GRANTED as unopposed, but

only as to the list of specific grievances/medical requests set forth on pages eight and nine of

Defendants’ motion [Doc. 60 at Page ID # 827-28].

VII.   Evidence of Liability Insurance

       In their seventh request in limine, Defendants seek to exclude any testimony, other proof,

argument, or references to insurance coverage or the involvement of an insurance company,

pursuant to Federal Rule of Evidence 411. Plaintiff again did not file a response to this aspect of

the motion in limine and the Court deems the failure to respond as a waiver of any opposition to

the requested relief pursuant to E.D. Tenn. L.R. 7.2. Accordingly, it is GRANTED as unopposed.

VIII. CONCLUSION

       Defendants’ motion in limine [Doc. 59] is GRANTED IN PART AND DENIED IN

PART AND HELD IN ABEYANCE IN PART as set forth herein.

       SO ORDERED.

       ENTER:

                                              s/fâátÇ ^A _xx
                                              SUSAN K. LEE
                                              UNITED STATES MAGISTRATE JUDGE


                                                11

Case 4:19-cv-00055-SKL Document 73 Filed 04/06/21 Page 11 of 11 PageID #: 1101
